Citation Nr: 0929874	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-38 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury diagnosed as lumbosacral strain, currently evaluated 
as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1981 
and in the Army National Guard from March 1985 to March 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefits sought 
on appeal. 

In August 2005, the Veteran testified at  a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDING OF FACT

The Veteran's residuals of a back injury, diagnosed as a 
lumbosacral strain is productive of no more than forward 
flexion of the thoracolumbar spine of 30 degrees or less; 
unfavorable ankylosis of the entire thoracolumbar spine is 
not shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of a 40 percent for 
residuals of a back injury diagnosed as a lumbosacral strain 
are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. 

Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which previously stated that VA will 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a June 2005 letter and additional notification was issued in 
February 2009. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The Veteran was notified in accordance with Dingess in 
September 2006. Further, since the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the Veteran's claim, the Veteran 
received notice in June 2005 as to evidence he should provide 
VA to substantiate his claim. He was advised that he should 
provide information as to the effect his lumbosacral strain 
had on him and how it had increased in disability. He was 
told he could submit statements discussing his disability's 
symptoms from people who have witnessed how they affect him. 
He was told that VA could assist him in obtaining medical 
records, employment records, and records from other Federal 
agencies. 

In June 2009, the Veteran was issued a Supplemental Statement 
of the Case (SSOC) which readjudicated the claim and 
reiterated the rating criteria. He was informed in his 
June 2009 SSOC, that he had 30 days to provide additional 
comments or evidence to support his claim. None was received. 
Thus, any error in failing to provide the Veteran sufficient 
notice at the outset did not affect the essential fairness of 
the increased rating claim, and post-adjudicatory notice 
rendered any facial non-compliance with Vazquez-Flores not 
prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, VA medical 
evidence, and statements from the Veteran. The Veteran was 
also given the opportunity to submit any additional records 
that he may have. There are no known additional records or 
information to obtain. 

The Veteran also testified about his lumbosacral spine 
disability at a Travel Board hearing before the undersigned 
VLJ in August 2005. As such, the Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim.

Increased Rating

The Veteran contends that his residuals of a back injury 
diagnosed as a lumbosacral strain are more severe than the 
current 40 percent rating reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating in 
excess of 40 percent for residuals of a back injury diagnosed 
as a lumbosacral strain, and the appeal will be denied. 

Service connection was established for residuals of a back 
injury by rating decision of September 2003. A 20 percent 
rating was assigned, effective from June 2002. By rating 
decision of November 2005, the Veteran's back condition was 
evaluated and was increased to 40 percent, effective 
January 2005. The evaluation has been in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992). 

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows: A 10 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater that 60 degrees but not greater that 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

A maximum 60 percent rating is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months. A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 months 
and a 10 percent rating is assigned for incapacitating 
episodes have a total duration of at least one week, but less 
than two weeks during the past 12 months. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243. Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

VA outpatient treatment records show that the Veteran was 
seen in the pain clinic in March 2005. It was noted that he 
had been seen for injection in 2003 and had done well until 
the past six months. He noted he was a full time student and 
was missing school as a result of soreness and pain. Imaging 
reports showed mainly mild degenerative disc disease (DDD) of 
the neck and a normal lumbar spine. He received good relief 
from the injections. He was treated again in the pain clinic 
by injection in July 2005 and missed his scheduled 
appointment in November 2005. 

The Veteran underwent VA examination in June 2005. He 
complained of low back pain which radiated, was constant, 
sharp, and graded a 10 on a scale of 1 to 10 in intensity. He 
related that he was treated with Vicodin and Ibuprofen which 
helped to some degree without side effects. He also used a 
TENS unit. He related that he wore a back brace and used a 
cane. He was able to walk one block. He had not undergone any 
back surgery. At the time of the examination, he was not 
working. His back hurt after driving 45 minutes. He related 
pain with bathing and dressing and needing assistance with 
stairs. 

Physical examination revealed no spine abnormality. He had 
normal posture. He walked with a cane, limping slightly on 
his left lower extremity. Range of motion revealed flexion of 
30 degrees, extension of 30 degrees, right lateral flexion of 
20 degrees, left lateral flexion of 30 degrees, right 
rotation of 40 degrees and left rotation of 55 degrees. The 
Veteran complained of pain on extremes of all of the 
movements. He was unable to do repetitive motions because of 
pain. Further limitation during flare-ups would require 
ungrounded speculation according to the examiner. There was 
no objective evidence of painful motion, spasm, weakness, or 
tenderness. Neurological examination showed normal sensory 
motor and deep tendon reflexes examination in the lower 
extremities. The diagnosis was lumbosacral strain. 

Pursuant to the Board's December 2008 remand, the Veteran 
underwent a VA examination in March 2009. On physical 
examination, the Veteran's posture was described as normal, 
and there was symmetry in appearance. His gait was abnormal 
and described as slowed with decreased propulsion, fair. 
There was no lumbar kyphosis or lumbar lordosis. There was no 
thoracolumbar ankylosis. Range of motion showed flexion of 
80 degrees, extension of 10 degrees, left lateral flexion of 
12 degrees, right lateral flexion of 8 degrees, left lateral 
rotation of 15 degrees, right lateral rotation of 18 degrees, 
all with objective pain on motion. There was additional 
limitation after three repetitions of range of motion, 
specifically reporting flexion was then accomplished to 30 
degrees. The Veteran indicated that at the time of the 
examination, he was working, had lost 16 weeks from work over 
the last year, and 8 days for medical appointments. He also 
stated that he was self employed. The impression was mild DDD 
at the L3-4 level, and small paracentral disc protrusion at 
T12-L1 without canal stenosis or neural foramina narrowing. 

In order to warrant an increased rating, the Veteran's 
lumbosacral spine disability must show unfavorable ankylosis 
of the entire thoracolumbar spine. The Veteran does not have 
ankylosis, and therefore, does not warrant a 50 percent 
rating. 

Under the diagnostic code for intervertebral disc syndrome, 
in order to show an increased rating for 60 percent, his back 
disability must show that he required bedrest, prescribed by 
a physician for at least 6 weeks during the past 12 months. 
That is also not shown by the medical evidence of record. 

There is also no evidence of record showing the Veteran's 
lumbar spine disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned schedular disability ratings. There is also no 
indication that the Veteran's claimed condition has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. He has not had any hospitalization 
for his service-connected lumbar spine disability during this 
appeals period. 

The Veteran's residuals of a back injury diagnosed as 
lumbosacral strain are shown to be contemplated on a 
schedular basis. As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases. See 
Bagwell v . Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 
Vet. App. 218, 227 (1995).

The regular schedular standards applied in the current case 
adequately describe and provide for the Veteran's disability 
level. Therefore, the Veteran's residuals of a back injury 
diagnosed as a lumbosacral strain warrant no more than the 
40 percent rating at any time during this appellate period. 


ORDER

An increased rating for residuals of a back injury diagnosed 
as a lumbosacral strain is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


